PER CURIAM.
Control of comments during closing argument is within discretion of the trial court and a court’s ruling will not be disturbed absent a clear showing of abuse of discretion. Crump v. State, 622 So.2d 963 (Fla.1993). The court did not limit comment as to a witness’ possible motive for testifying against the defendant, but only limited comment as to possible prison time for the defendant. In *764a non-capital case any possible sentence for a defendant is a matter for the judge, and not the jury. No abuse of discretion is demonstrated here.
AFFIRMED.
COBB and THOMPSON, JJ., and ORFINGER, M., Senior Judge, concur.